Citation Nr: 9930066	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  98-14 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for irritable bowel 
syndrome (IBS), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from September 1980 to 
September 1984.  In a May 1993 rating action, the RO denied 
service connection for a gastrointestinal disorder.  The 
veteran appealed the decision.  In a November 1996 rating 
action, the RO granted service connection for IBS and 
assigned a noncompensable rating.  The veteran appealed for a 
higher rating.  In a June 1998 rating action, the RO 
increased the rating for IBS to 10 percent.  In a July 1998 
substantive appeal (Form 9) to the Board of Veterans' Appeals 
(Board), the veteran indicated that she wanted to continue 
the appeal of the 10 percent rating.  

In a May 1994 Form 9 to the Board, the veteran requested a 
hearing before a Member of the Board at the RO.  In a 
statement dated in June 1995, the veteran requested a hearing 
before an RO hearing officer in place of a hearing before a 
Member of the Board at the RO.  The veteran was afforded a 
hearing before an RO hearing officer in June 1995.  That 
hearing related to the service connection issue, which has 
since been resolved in the veteran's favor.  There is no 
hearing request pending with regard to the increased rating 
issue.  


REMAND

The veteran and her representative contend, in essence, that 
her IBS is more disabling than currently evaluated and 
warrants a rating in excess of 10 percent.  Specifically, the 
veteran noted in a statement on appeal in July 1998, that she 
suffers from constipation for three or four days and then has 
diarrhea with painful gas.  She stated that she loses time 
from work because her desk is not close to a rest room and it 
is more convenient to be home during the diarrhea phase.  

In reviewing the record, the Board is of the opinion that 
additional development of the evidence is necessary prior to 
appellate adjudication.  Initially, the Board notes that 
findings from the May 1997 VA examination are inadequate to 
evaluate the current severity of the veteran's IBS.  The 
veteran's IBS is rated under Diagnostic Code 7319.  A 10 
percent rating requires moderate disability with frequent 
episodes of bowel disturbance and abdominal distress.  A 
rating of 30 percent for IBS requires severe disability with 
diarrhea, or alternating diarrhea and constipation, and more 
or less constant abdominal distress.  

On the May 1997 VA examination, the veteran complained of 
diarrhea, alternating with constipation, and associated with 
gas cramps and occasional nausea.  The veteran was reported 
to be five feet, one inch tall, to weigh 225 pounds and to 
have had a maximum weight in the past year of 260 pounds.  In 
elaborating on the veteran's complaints at the time of the 
examination, the examiner noted that when the cramps occur, 
she gets bloated and somewhat nauseated; and then has an 
explosive bout of diarrhea for several days, sometimes 
incapacitating her.  Clinical findings revealed that the 
abdomen was negative, without masses or tenderness.  The 
physician ordered a barium enema which the veteran did not 
complete.  The diagnosis was "question of some type of 
inflammatory bowel disease".  

The failure of the veteran to have the barium enema and the 
failure of the VA physician to classify the IBS as moderately 
disabling or severely disabling, warrants further 
development.  

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The veteran should be scheduled for a 
VA examination with a gastroenterologist.  
The purpose of the examination is to 
determine the current degree of severity 
of the veteran's service connected IBS.  
The claims folder, including a copy of 
this remand, MUST be made available for 
review and the examiner should indicate 
that a review of the claims folder was 
accomplished.  All clinical findings 
should be reported in detail.  If the 
examiner deems a barium enema necessary 
to assess the severity of the IBS, one 
should be performed.  If such testing is 
not necessary, the physician should so 
state.  Following examination, the 
physician should indicate (a) whether the 
veteran's IBS is mild, moderate, or 
severe in degree; (b) whether the 
veteran's IBS is manifested by diarrhea 
or alternative periods of diarrhea and 
constipation; and (c) whether the 
veteran's IBS is productive of 
occasional, frequent, or more or less 
constant episodes of abdominal distress.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  

In the event that the benefit sought on appeal is not 
granted, the veteran and his representative should be 
furnished an appropriate Supplemental Statement of the Case 
and afforded a reasonable time to reply thereto.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration, as required.  No action is required 
of the veteran unless notified.  The purpose of this REMAND 
is to procure clarifying data.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



